[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT         FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             07/22/99
                               No. 98-4669
                                                          THOMAS K. KAHN
                        ________________________              CLERK

                    D. C. Docket No. 96-7156-CV-DTKH

JOANNE LONG, as guardian of John Gordon
Purvis, incompetent,

                                                            Plaintiff-Appellant,

                                   versus

MICHAEL SATZ, individually and as State Attorney,
for the Seventeenth Judicial Circuit, in and for
Broward County, Florida, RALPH RAY, ROBERT
CARNEY, BARBARA BARTON,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                               (July 22, 1999)


Before COX and BARKETT, Circuit Judges and FAY, Senior Circuit Judge.


PER CURIAM:
      Joanne Long, as guardian of John Gordon Purvis, challenges on this appeal the

district court’s order granting defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss.

The district court concluded that the defendants were entitled to absolute immunity

and that the complaint failed to state a claim upon which relief can be granted. We

affirm.

                                       I. Facts

      We take the facts from the complaint. In November 1983, Susan Hamwi was

murdered in her home. As a result, her infant daughter, Shane Hamwi, was left

unattended for several days, and she died from dehydration. During the course of the

investigation, it was learned that Paul Hamwi, the victim’s ex-husband, had a “motive

for the murders,” (R.1-5 at 3), but the investigation focused on John Gordon Purvis,

a neighbor of the victims. Purvis was a mentally disabled adult, diagnosed as a non-

violent schizophrenic.

      Purvis was charged with murder in the first degree and murder in the second

degree as a result of the deaths of Susan and Shane Hamwi. He was convicted and

was sentenced to life imprisonment in April 1985. He appealed.

      In May of 1985, shortly after sentencing, and while Purvis’s direct appeal was

pending, the State Attorney’s office (and all of the defendants named here) received

information indicating that Robert Beckett, Sr., a close associate of the victim’s ex-


                                          2
husband, had committed the murders. Michael Satz, the State Attorney, and Barbara

Barton, his investigator, conducted some additional investigation and learned that

Robert Beckett, Jr.’s girlfriend had told Colorado authorities that Robert Beckett, Jr.

had implicated his father in the murder of Susan Hamwi. Notwithstanding this

information, Robert Carney, a prosecutor in the State Attorney’s office, instructed

Barton to close the investigation. At that time, none of this exculpatory information

was disclosed to Purvis, his guardian or his attorney.

      Purvis remained imprisoned for approximately nine years. Ultimately this

exculpatory information was discovered and a subsequent investigation established

that Purvis was innocent. On joint motion of the State and Purvis, a circuit judge set

aside Purvis’s conviction in 1993, and Purvis was freed. The actual murderers were

then prosecuted and convicted.

                              II. Procedural Background

      In November 1996, Joanne Long brought suit under 42 U.S.C. § 1983 on behalf

of John Gordon Purvis, alleging that Michael J. Satz, individually and as State

Attorney, Ralph Ray, Robert Carney, and Barbara Barton violated Purvis’s Brady1

rights by not turning over exculpatory information.




      1
             See Brady v. State of Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).

                                             3
       The complaint alleges that Michael J. Satz was the State Attorney for the 17th

Judicial Circuit in and for Broward County, Florida. Ralph Ray and Robert Carney

were alleged to be Assistant State Attorneys. Barbara Barton was alleged to be an

investigator for Satz.

       In November 1996 the defendants filed a motion to dismiss grounded upon

prosecutorial immunity, failure to state a claim, and various other defenses. In

response, plaintiff argued that the defendants’ failure to disclose the exculpatory

evidence was independent of, and subsequent to, their prosecutorial function, and

thus, they were not entitled to absolute immunity.2 The plaintiff’s memorandum

included a request for leave to amend should the court be inclined to dismiss. The

memorandum stated: “Recent discovery responses obtained by Plaintiffs clearly

illustrate the end of the prosecutorial efforts by Defendants, and should the Court be

inclined to dismiss the case on the basis of absolute immunity, Plaintiffs would

respectfully request that leave to amend b[e] granted so that additional facts now

available to Plaintiffs may be alleged demonstrating that the functional analysis to be



       2
                The plaintiff’s memorandum conceded that the complaint failed to state a claim
against the investigator, Barton, on the authority of McMillian v. Johnson, 88 F.3d 1554, 1567,
modified on reh’g, 101 F.3d 1063 (11th Cir. 1996). McMillian notes that investigators satisfy
their obligations under Brady when they turn exculpatory information over to the prosecutor.
Notwithstanding the plaintiff’s concession in the district court, the plaintiff named Barton in the
notice of appeal. Any error as to Barton was therefore invited, and we affirm as to Barton
without further discussion. See 11th Cir. Rule 36-1.

                                                 4
employed does not support a grant of absolute immunity under the facts of this case.”

(R.-17 at 8 (emphasis added).)

      In March 1998, the court dismissed the complaint, concluding that the

defendants were entitled to absolute immunity by virtue of having been engaged in the

prosecutorial function. The court’s order stated:

      Plaintiff asserts, in her opposition to the motion to dismiss, that she has
      information that the defendants were serving in an investigative, non-
      prosecutorial capacity when they received the exculpatory information.
       However, no such information is to be found in the complaint. Plaintiff
      has not attempted to amend the complaint to incorporate such highly
      relevant information, nor does she divulge the substance of the promised
      information in the opposition itself. In her opposition memorandum,
      plaintiff conclusorily alleges that the defendants were no longer engaged
      in prosecutorial functions, and that they had no “direct involvement”
      with the pending appeal.
      ....
      The plaintiff . . . has had ample time to either amend or seek leave to
      amend her pleadings. The court will not now invite the plaintiff to
      submit another complaint, thereby forcing the defendants to litigate a
      second motion to dismiss. Based upon the Amended Complaint,
      defendants’ motion to dismiss and plaintiff’s opposition, it is the finding
      of the court that the prosecutors are entitled to absolute immunity for
      their actions.

(R.-25 at 4-5.) This appeal followed.

                            III. Contentions of the Parties

      The plaintiff contends that the district court erred in dismissing her complaint

based on its conclusion that the defendants were entitled to absolute immunity.

Specifically, the plaintiff argues that the complaint sets forth that the defendants were

                                           5
acting in an investigative or administrative function, as opposed to a prosecutorial

function, and therefore not entitled to absolute immunity. The defendants, however,

contend that the district court properly dismissed the complaint because the complaint

shows that they were acting within their prosecutorial function.3 In the alternative, the

plaintiff argues that the district court abused its discretion by dismissing the complaint

without granting leave to amend.

                                  IV. Standard of Review

       We review de novo the district court’s order granting the defendants’ motion

to dismiss for failure to state a claim. See McKusick v. City of Melborne, 96 F.3d 478,

482 (11th Cir. 1996). For the purpose of determining whether the defendants are

entitled to absolute immunity, we accept as true the allegations of the complaint,

together with any reasonable inferences that may be drawn therefrom. See Marrero

v. City of Hialeah, 625 F.2d 499, 502 (5th Cir. 1980).

       We review “[a] district court’s decision to grant or deny leave to amend . . . for

abuse of discretion.” Forbus v. Sears Roebuck & Co., 30 F.3d 1402, 1404 (11th Cir.

1994).

                                       V. Discussion


       3
                The defendants also contend that this suit is barred by the 11th Amendment and
that they are entitled to qualified immunity; we reject the 11th Amendment argument, and do not
reach the question of qualified immunity.

                                               6
      A. Prosecutorial Immunity

      Prosecutors performing “prosecutorial functions” receive absolute immunity

and are therefore not subject to suit under 42 U.S.C. § 1983. See Imbler v. Pachtman,

424 U.S. 409, 96 S. Ct. 984 (1976). Prosecutorial immunity may be asserted by a

Rule 12(b)(6) motion, in which we ask if the allegations of the complaint disclose

activities protected by absolute immunity. See Marx v. Gumbinner, 855 F.2d 783, 789

(11th Cir. 1988). In this case, we ask whether the complaint alleges that defendants

were performing “prosecutorial functions” when they learned of this exculpatory

evidence. If the answer is yes, the defendants are immune from suit.

      The complaint alleges that the defendants (other than Barton) were “State

Attorneys.” The complaint explicitly alleges that the defendant Michael Satz was the

State Attorney for the 17th Judicial District in Broward County, Florida, and that “at

all times material hereto was an individual authorized to and in fact conducting the

activities of the State Attorney in Broward County, Florida” pursuant to the Florida

Constitution and Florida statutes. (R.-5 at 1-2.) The complaint describes the

defendant Ralph Ray as one who at all material times served as Assistant State

Attorney; the defendant Robert Carney is similarly described as an Assistant State

Attorney. (R.-5 at 2.) The information alleged to be exculpatory is said to be

information that “became known to the State Attorney’s office.” (R.-5 at 4.) No facts


                                          7
alleged in the complaint show that the defendants (other than Barton) acted in a role

other than that of prosecutors.

      The district court concluded that “[t]he task of evaluating the credibility of the

alleged exculpatory information, and of determining its bearing on the trial and the

prosecutor’s decision whether to confess error and agree to have the verdict set aside,

no doubt requires the exercise of prosecutorial discretion.” (R.-25 at 4.) We agree.

We conclude that the district court did not err in granting the motion to dismiss based

upon absolute prosecutorial immunity.

      B. Amended Complaint

      The plaintiff contends that the district court abused its discretion by failing to

allow her to amend the complaint prior to dismissing the action. Federal Rule of Civil

Procedure 15(a) provides that “leave [to amend] shall be freely given when justice so

requires.” The rule as applied in this circuit is “[w]here a more carefully drafted

complaint might state a claim, a plaintiff must be given at least one chance to amend

the complaint before the district court dismisses the action with prejudice.” Bank v.

Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991). However, we consider whether the

plaintiff’s argument is foreclosed by her failure to properly request leave to amend.

      Filing a motion is the proper method to request leave to amend a complaint.

Federal Rule of Civil Procedure 7(b)(1) provides that “[a]n application to the court for


                                           8
an order shall be by motion which, unless made during a hearing or trial, shall be

made in writing, shall state with particularity the grounds therefor, and shall set forth

the relief or order sought.” (emphasis added). A motion for leave to amend should

either set forth the substance of the proposed amendment or attach a copy of the

proposed amendment. See Wisdom v. 1st Midwest Bank, 167 F.3d 402, 409 (8th Cir.

1999) (“[P]arties should not be allowed to amend their complaint without showing

how the complaint could be amended to save the meritless claim.”) In this case, the

plaintiff did not file a motion for leave to amend. The request for leave to amend was

included in the memorandum she filed in opposition to the motion to dismiss.

Furthermore, she failed to attach the amendment or set forth the substance of the

proposed amendment. See Wisdom, 167 F.3d at 409. The plaintiff had ample time to

file a motion for leave to amend but failed to do so. Failure to properly request leave

to amend, when she had adequate opportunity and time to do so, precludes the

plaintiff’s argument on appeal that the district court abused its discretion by denying

her leave to amend her complaint. We conclude that the district court did not abuse

its discretion in denying plaintiff leave to amend her complaint.4 See Burger King

Corp. v. Weaver, 169 F.3d 1310, 1318 (11th Cir. 1999) (“[A] trial court is not required



       4
              The defendants also contend that the district court did not abuse its discretion
because any amendment would have been futile. We need not address this question.

                                                9
sua sponte to grant leave to amend prior to making its decision.”); Bankers Ins. v.

Florida Prop. Cas. Underwriting, 137 F.3d 1293, 1295 n.3 (11th Cir. 1998) (“The

district court did not abuse its discretion in not sua sponte inviting Bankers to

amend.”); Wolgin v. Simon, 722 F.2d 389, 395 (8th Cir. 1983) (holding that “to

preserve the right to amend a complaint a party must submit a proposed amendment

along with its motion.”)

                                         V. Conclusion

       Based on the foregoing, we conclude that the district court properly concluded

that the defendants are entitled to absolute immunity.5 We also conclude that the

district court did not abuse its discretion for denying plaintiff leave to amend her

complaint.

       AFFIRMED.




       5
                The complaint does not suggest what entity Michael Satz represents. At oral
argument, the plaintiff’s attorney suggested that the entity was the State Attorney’s office.
However, the plaintiff cites to no authority for the proposition that the State Attorney’s office is
an entity that may be sued. We therefore assume that only individuals are properly named as
defendants in this case.

                                                 10